number release date id office uilc cca-791648-10 ---------------------------- from ---------------------- sent friday pm to ------------------------ cc --------------------- subject re lien discharge assistance hi --------------- there is nothing in the code the regulations or the irm that requires the service to apply a minority interest discount in discharge cases in fact there is no reference at all to the discount with regard to valuation for lien discharge purposes your email does not detail the basis of the attorney's conclusion that the discount as well as force sale value should apply here i assume the attorney's reasoning relates to revrul_93_12 and the use of minority interest discounts in the gift and estate_tax context however the revenue_ruling is here not on point factually or with respect to its conclusion the regulations under sec_6325 do provide some guidance regarding valuation of the government's lien interest for discharge purposes valuation of interest of united_states for purposes of paragraphs b and b of this section in determining the value of the interest of the united_states in the property or any part thereof with respect to which the certificate of discharge is to be issued the appropriate_official shall give consideration to the value of the property and the amount of all liens and encumbrances thereon having priority over the federal_tax_lien in determining the value of the property the appropriate_official may in his discretion give consideration to the forced sale value of the property in appropriate cases sec_301_6325-1 irm dollar_figure similarly provides for the discretionary use of forced sale value note that the application of forced sale valuation is not required--its use is determined on a case-by-case basis i had a conversation with a lien analyst in the no and she indicated that a lien advisor should determine whether in a particular case and to what extent forced sale value should be used therefore use force sale value is a determination for the lien advisor to make you mentioned that the lien advisor had a conversation with a pals that is a good starting point the lien analyst mentioned that there are also collection personnel in the no who can be a resource in addressing valuation issues you did not raise but we also note that the co-owner of encumbered property can apply for a discharge under sec_6325 that provision enables an owner other than the taxpayer to make a deposit or provide a bond in the amount determined by the service then seek judicial review under sec_7426 discharge under any other provision is discretionary and judicial review under sec_7426 is available only for discharges issued under sec_6325 the foregoing has been approved by ------- if you would like to discuss the matter further please contact me ----- ----- -------- -------- -------
